Citation Nr: 0611976	
Decision Date: 04/26/06    Archive Date: 05/02/06

DOCKET NO.  04-28 414	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Phoenix, Arizona

THE ISSUE

Entitlement to an initial rating in excess of 20 percent for 
Diabetes Mellitus, type II (DM-II).

REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

K. King-Walker


INTRODUCTION

The veteran served on active duty from July 1960 to July 
1965.  This case comes to the Board of Veteran's Appeals 
(Board) from an April 2003 rating decision.  A formal Board 
hearing was held at the RO in August 2005.

By an August 2005 letter, the veteran withdrew his appeal for 
service connection for a left knee condition.


FINDINGS OF FACT

1.  The veteran has required the use of insulin and a 
restricted diet to help control his DM II, but there is no 
indication that his DM II requires the avoidance of strenuous 
occupational and recreational activities.  

2.  There is no evidence that the veteran's DM II has 
resulted in frequent hospitalizations, ketoacidosis, 
progressive loss of weight and strength, or hypoglycemic 
reactions.


CONCLUSION OF LAW

The criteria for an initial rating in excess of 20 percent 
for DM II are not met.  38 U.S.C.A. §§ 1155, 5107(b) (West 
2002); 38 C.F.R. §§ 3.321(b)(1), 4.119; Diagnostic Code 7913 
(2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Claim for higher rating

Disability ratings are determined by applying a schedule of 
ratings based on average impairment of earning capacity.  
Separate diagnostic codes identify the various disabilities.  
38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Since the initial 
grant of service connection, the veteran's DM II has been 
assigned a 20 percent rating.  There is a distinction between 
a claim based on disagreement with the original rating 
awarded and a claim for an increased rating.  See Fenderson 
v. West, 12 Vet. App. 119 (1999).  In an appeal of an initial 
rating such as in this case, consideration must be given to 
"staged" ratings, i.e., disability ratings for separate 
periods of time based on the facts found.  Id. at 126.  

By an April 2003 rating decision, the RO granted a 20 percent 
rating for DM II, with an effective date of September 17, 
2001.  Pursuant to the diagnostic rating criteria for DM II, 
a 20 percent rating is assigned for diabetes mellitus 
requiring insulin and a restricted diet, or an oral 
hypoglycemic agent and a restricted diet.  A 40 percent 
rating is warranted for the requirement of insulin, a 
restricted diet, and regulation of activities, which the 
Diagnostic Code defines as avoidance of strenuous 
occupational and recreational activities.  See 38 C.F.R. 
§ 4.119, Diagnostic Code 7913.  

VA progress notes from June 1992 to September 2003 
collectively reflected that the veteran was prescribed 
insulin for his diabetes, and was educated about consuming an 
1800 KCAL, diabetic diet.  However, the progress notes do not 
reflect that his activities were regulated.  In fact, in many 
instances, such as in February, April and July 1999, he was 
instructed to exercise on average for 20 to 30 minutes, four 
to five days a week, and at an August 2000 outpatient visit, 
he reported walking a little with some stretching.  Moreover, 
the examiner noted in a January 2004 VA examination report 
that the veteran's DM II did not require regulation of 
activities as it related to his activities of daily living 
and employment.  In addition, the evidence does not reflect 
that the veteran has been hospitalized due to frequent 
episodes of ketoacidosis and hypoglycemic reactions, or that 
he has had progressive loss of weight and strength.  Indeed, 
at a November 2003 VA examination, the veteran reported 
infrequent hypoglycemic reactions (once every two or three 
months), which did not require hospitalizations or urgent 
care.

The evidence reflects that, since the initial grant of 
service connection, the veteran's DM II has remained under 
control with insulin and a restricted diet.  There is no 
evidence of regulation of activities, ketoacidosis or 
hypoglycemic reactions requiring hospitalizations, and his 
care provider visits for DM II were every three to four 
months.  As the evidence is negative for such, a 40 percent 
or any higher rating is not warranted for any period since 
the award of service connection with an effective date of 
September 17, 2001.  

The Board has also considered whether the veteran's' 
disability picture is so exceptional or unusual (such as 
frequent hospitalizations or marked interference with 
employment), that the normal provisions of the rating 
schedule would not adequately compensate the veteran for his 
service-connected disability and an extraschedular evaluation 
should be assigned.  38 C.F.R. § 3.321(b)(1).   However, the 
veteran has not been hospitalized due to DM II, and there is 
no evidence to suggest that the veteran is unable to work due 
to DM II.  Moreover, the existing schedular ratings are 
already based upon the average impairment of earning 
capacity, and are intended to be considered from the point of 
view of the veteran working or seeking work.  

Because the preponderance of the evidence is against an 
initial rating in excess of 20 percent for DM II, there is no 
doubt to be resolved and the benefit-of-the-doubt rule is not 
applicable.  Accordingly, the claim must be denied.  See 38 
U.S.C.A. § 5107(b).

II. Duty to notify and assist

Law and regulation impose certain notice requirements on VA 
upon receipt of a claim for benefits.  These include 
informing the claimant: 1) about the information and evidence 
not of record that is necessary to substantiate the claim; 
(2) about the information and evidence that VA will seek to 
provide; (3) about the information and evidence the claimant 
is expected to provide; and requesting the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim.  See Pelegrini v. Principi, 18 Vet.  
App. 112 (2004) (Pelegrini II).  

A September 2004 letter advised the veteran of all four 
elements required by Pelegrini II.  Although proper notice 
was provided after the initial adjudication of the veteran's 
claim, the veteran was not prejudiced because the claim was 
later readjudicated in a December 2004 statement of the case.  
As is evident from his correspondence and evidence submitted, 
the veteran was adequately notified of the need to provide 
all relevant evidence.  Furthermore, VA has the veteran every 
opportunity to submit evidence, argue for his claim, and 
respond to VA notices.  

While notice was not provided regarding the effective date, 
the preponderance of the evidence is against the claim for an 
increased rating and any question regarding an effective date 
for an increase is moot.  See Dingess/Hartman v. Nicholson, 
Nos. 01-1917 & 02-1506, U.S. Vet. App. (March 3, 2006).  

As to VA's duty to assist, the veteran's VA treatment records 
and several VA examination reports are in the file.  There 
are no indications that relevant records exist that have not 
been obtained.

VA has satisfied its duties to notify and assist and 
additional development efforts would serve no useful purpose.  
See Soyini v. Derwinski, 1 Vet.  App. 540, 546 (1991).


ORDER

An initial rating in excess of 20 percent for DM II is 
denied.




____________________________________________
RONALD W. SCHOLZ
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


